Filed 12/13/21 P. v. Hollman CA1/5
               NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE

    THE PEOPLE,
          Plaintiff and Respondent,
                                                                A162429
    v.
    FREDDIE HOLLMAN,                                            (Contra Costa County
                                                                Super. Ct. No. 51600329)
          Defendant and Appellant.

         Freddie Hollman appeals from an order striking a sentencing
enhancement previously imposed under Penal Code section 12022.53,
subdivision (d) and thereby reducing his sentence.1 His attorney has filed a
brief seeking our independent review of the appellate record, pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), to determine whether there is
any arguable issue on appeal. We find no arguable issue and affirm.
                         I. FACTS AND PROCEDURAL HISTORY
         Hollman was convicted by a jury of premeditated attempted murder
(§§ 187, subd. (a), 664, subd. (a)), shooting at an inhabited dwelling (§ 246),
and possession of a firearm by a felon (§ 29800, subd. (a)(1)). The jury also
found true the enhancement allegation that Hollman personally and




1        All statutory references hereafter are to the Penal Code.


                                                        1
intentionally discharged a firearm causing great bodily injury (§ 12022.53,
subd. (d)).2
      The court sentenced Hollman to 32 years-to-life, comprised of a seven
years-to-life term for attempted murder plus a consecutive 25-year term for
the enhancement under section 12022.53, subdivision (d). Punishment on
additional enhancements and the conviction for shooting at an inhabited
dwelling (count two) was stayed pursuant to section 654, and a concurrent
two-year term was imposed on the conviction for possession of a firearm by a
felon (count three).
      Hollman appealed (appeal number A150795). He argued, and the
People conceded, that the case should be remanded because a 2017
amendment to section 12022.53, subdivision (h) allowed the trial court to
decide whether the firearm enhancement under section 12022.53, subdivision
(d) should be stricken. We agreed and concluded: “Hollman’s sentence for
the firearm enhancement imposed on count one is vacated and the matter is
remanded. The trial court is instructed to exercise its discretion under
section 12022.53, subdivision (h).”
      After remand, the trial court held a resentencing hearing. The
prosecutor urged the court not to strike the firearm enhancement, arguing
that Hollman demonstrated a callous disregard for human life in a
preplanned incident, caused substantial injuries, lied under oath, and had
already possessed a lengthy criminal history. Hollman (through counsel)
urged that the enhancement be stricken.


2     Because the underlying facts are not relevant to this appeal, we provide
only the following summary: Hollman went to victim McNeely’s apartment to
collect on a bet; the two men argued when McNeely refused to pay; according
to McNeely, Hollman said, “I got to kill you,” drew a gun from his waistband,
pointed the gun at McNeely, and shot him four times.

                                       2
      The court noted the serious and violent nature of Hollman’s crime and
considered his past involvement in the criminal justice system. The court
further observed that “the use of the gun in this case is a significantly
aggravating factor [and] it is appropriate to have a firearms’ enhancement
imposed in this case, but I do believe that the firearms’ enhancement that
was mandatory at the time of the original sentencing is excessive under the
circumstances.” The court therefore struck the firearm enhancement under
section 12022.53, subdivision (d)—as well as other enhancements that would
have imposed significant mandatory consecutive sentencing—and imposed
instead “an enhancement charged and found true under Penal Code Section
12022.5(a), which is the discretionary sentencing enhancement that I think is
most appropriate,” selecting the mid-term of four years. The court reimposed
the seven years-to-life term on the attempted murder count, again imposed
but stayed punishment on count two and an additional enhancement
pursuant to section 654, and reimposed a concurrent two-year term on count
three. As a result, appellant’s aggregate sentence was reduced from 32
years-to-life to 11 years-to-life.
      This appeal followed.
                                 II. DISCUSSION
      Appellant’s counsel represents that he advised Hollman in writing that
a Wende brief would be filed and Hollman could personally file a
supplemental brief. Over 30 days have passed since the Wende brief was
filed, and we have not received a supplemental brief from appellant.
      We find no arguable issue on appeal. There is no legal issue that
requires further briefing.
                                III. DISPOSITION
      The order is affirmed.



                                        3
                                  NEEDHAM, J.




We concur.




SIMONS, Acting P. J.




BURNS, J.




People v. Hollman / A162429

                              4